PCIJ_B_12_TreatyLausanne_LNC_NA_1925-11-21_ADV_01_NA_00_FR.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

1925. NEUVIEME SESSION (EXTRAORDINAIRE)

Le 21 novembre.

Dossier F.c. XIV.
Role IX. 1. Présents :

MM. Huser, Président,
LODER, ancien Président,
Weiss, Vice-Président,

Lord FiNLay, »

. MM. Nyxorw,
ALTAMIRA, (Jugs.
ANZILOTTI,
YOVANOVITCH, |

BEICHMANN, J'uges suppléants.
NEGULESCO. L

ARTICLE 3, PARAGRAPHE 2, DU TRAITÉE
DE LAUSANNE
(FRONTIÈRE ENTRE LA TURQUIE ET L’IRAK)

A la date du 19 septembre 1925, le Conseil de la Société des

Nations a adopté une Résolution ainsi conçue :

« Le Conseil de la Société des Nations, saisi par application
de l’article 3, paragraphe 2, du Traité de Lausanne, de la
question de la frontière entre la Turquie et l'Irak, en vue
d’élucider certains points d’ordre juridique, décide de prier la
Cour permanente de Justice internationale de bien vouloir lui

donner un avis consultatif sur les questions suivantes :

« I) Quelle est la nature de la décision à prendre par
le Conseil en vertu de l’article 3, paragraphe 2, du Traité
de Lausanne (sentence arbitrale, recommandation ou

simple médiation) ?
7 AVIS CONSULTATIF N° T2

«2) La décision doit-elle être prise à l’unanimité ou
peut-elle être prise à la majorité ?

«Les représentants des Parties intéressées peuvent-ils
prendre part au vote ?

« La Cour permanente est priée a examiner ces questions,
si cela est possible, en session extraordinaire.

«Le Conseil invite les Gouvernements de la Grande-Bretagne
et de la Turquie à se tenir à la disposition de la Cour permanente
pour lui fournir tous documents ou explications utiles. Il a
Vhonneur de transmettre à la Cour les procès-verbaux des
séances du Conseil où la question de la frontière entre la Tur-
quie et l’Irak a été examinée.

«Le Secrétaire général est autorisé à soumettre la présente
requête à la Cour, ainsi que tous documents relatifs à la ques-
tion, à exposer à la Cour l’action du Conseil en la matière,
à donner toute l’aide nécessaire à l'examen de l'affaire et à
prendre, le cas échéant, des dispositions pour être représenté
devant la Cour.»

x

Donnant suite à cette Résolution, le Secrétaire général de la
Société des Nations a adressé à la Cour, le 23 septembre 1925, une
Requéte pour avis consultatif dans ies termes suivants :

« Le Secrétaire général de la Société des Nations,

« En exécution de la Résolution du Conseil du 19 septembre
1925 et en vertu de l'autorisation donnée par le Conseil,

« À l'honneur de présenter à la Cour permanente de Justice
internationale une Requête demandant à la Cour de bien vou-
loir, conformément à l’article 14 du Pacte, donner au Conseil
un avis consultatif sur les questions qui ont été renvoyées à la
Cour par la Résolution du 19 septembre 1925. 7

« Le Secrétaire général se tiendra à la disposition de la Cour
pour donner toute l’aide nécessaire à l'examen de l'affaire et
prendre, le cas échéant, des dispositions pour être représenté
devant la Cour. »

Conformément à l’article 73 du Règlement de la Cour, la Requête
a été communiquée aux Membres de la Société des Nations, aux
États mentionnés à l'annexe au Pacte et à la Turquie. En même
temps, les Membres de la Société ont été avisés qu’étant données la
nature des questions posées et leur portée éventuelle sur l’interpré-
& AVIS CONSULTATIF N° I2

tation du Pacte, la Cour réserverait probablement un accueil favo-
table à une demande, présentée par l’un quelconque d’entre eux,
en vue d’être admis à fournir des informations de nature à élucider
les questions dont il s’agit. La communication adressée à la Grande-
Bretagne et à la Turquie a été, en outre, motivée par le principe
exprimé dans le Règlement de la Cour et suivant lequel une
question soumise à la Cour pour avis consultatif est portée à la
connaissance des Gouvernements susceptibles de fournir des ren-
seignements.

Le Conseil de la Société des Nations ayant prié la Cour d’exami-
ner, s’il était possible, les questions dont il s’agit en session extra-
ordinaire, et ayant porté à la connaissance de la Cour qu’il serait
heureux de recevoir l’avis demandé à une date lui permettant
de reprendre l’examen de l'affaire dite de Mossoul à sa prochaine
session, — celle-ci s'ouvrira le 7 décembre 1925 —, le Président de
la Cour a décidé, en vertu des pouvoirs que lui confère l’article 23
du Statut, de convoquer la Cour en session extraordinaire pour le
22 octobre 1925.

À la suite de la notification visée ci-dessus, le ministre des Affaires.
étrangères de Turquie a envoyé au Greffier de la Cour le télégramme

suivant, daté du 8 octobre:

« Ai Vhonneur vous accuser réception votre télégramme 26 sep-
tembre stop Gouvernement turc, tout en professant la plus haute
estime et déférence vis-a-vis Cour Justice internationale comme il
a eu occasion le faire entendre dans maintes circonstances a convic-
tion que questions mentionnées dans Requéte Conseil Société
Nations datée 19 septembre et au sujet desquelles Avis consultatif
Cour a été demandé présentent caractére nettement politique qui,
de Vavis Gouvernement République, ne peuvent donner matiére
a interprétation juridique stop Pouvoirs conférés Conseil dans
différend Mossoul en vertu rédaction définitive article 3 Traité
Lausanne et déclarations antérieures feu lord Curzon qui ont motivé
Vadoption par Turquie dit article excluent toute possibilité d’un
arbitrage stop Par ailleurs le fait que Conseil a cru devoir lui-méme
demander avis consultatif Cour sur nature pouvoirs qu’il détient
article 3 précité, met en évidence justice point de vue mon Gouver-
nement siop De son côté représentant britannique ayant déclaré
par devant Conseil que engagements antérieurs pris sur ce point
par son.Gouvernement avaient perdu toute validité, intention ainsi
9 AVIS CONSULTATIF N° 12

manifestée officiellement a résolu question sur laquelle aucun
doute ne pouvait d’ailleurs subsister stop Crois devoir signaler atten-
tion Cour que mon Gouvernement a de même clairement et suffi-
samment exprimé sa manière d'envisager question concernant
Requête présentée par Conseil ainsi que sa compétence stop Aussi
mon Gouvernement pense-t-il qu’il n’y a pas lieu pour lui se faire
représenter dans session extraordinaire Cour qui aura à -délibérer
sur Requête susvisée ayant déjà fait connaître son opinion à ce
sujet stop Vous prie donner Cour connaissance de ce qui précède. —
Ministre Affaires étrangères Turquie TEWFIK ROUCHDY.”

De son côté, le Gouvernement de Sa Majesté britannique a déposé
au Greffe, le 21 octobre, un « Mémoire » traitant de la « Question de
la frontière entre la Turquie et l’Irak ». La Cour a, en outre, en ses
audiences des 26 et 27 octobre, entendu les renseignements fournis
verbalement par le représentant du Gouvernement britannique,
sir Douglas Hogg, Attorney-General.

Les deux Gouvernements directement intéressés avaient d’ailleurs
fait parvenir à la Cour les collections complètes des Actes et Docu-
ments relatifs aux Conférences de Lausanne et de Constantinople,
ainsi que des recueils de documents ayant trait à l'affaire dite de
“Mossoul. Enfin, le Gouvernement turc a bien voulu communiquer
à la Cour, sous les réserves exprimées dans le télégramme qui vient
d’être cité, sa réponse à certaines questions que celle-ci avait jugé
utile de lui poser dès avant les audiences.

Outre les pièces produites par les intéressés, la Cour a eu devant
elle un dossier qui lui avait été transmis par le Secrétaire général
de la Société des Nations avec la Requête du Conseil, ainsi que
certains documents et renseignements complémentaires que le
Secrétaire général a bien voulu fournir à la Cour sur Ja demande de
celle-ci 1.

I,

La Cour doit, en premier lieu, rappeler dans quelles conditions
le Conseil de la Société des Nations a été amené à lui demander un
avis consultatif sur les questions énoncées dans Ja Requête. |

Au cours ou à la suite de la guerre de 1914 à 1918, les forces bri-
tanniques occupèrent les vilayets turcs de Bagdad et de Basra,

 

 

1 Voir liste à l’annexe.
10 AVIS CONSULTATIF N 12

ainsi que, tout au moins, une grande partie de celui de Mossoul ;
la Grande-Bretagne y installa ensuite une administration civile.
Et, lors de la distribution, en 1920, par le Conseil suprême, des
mandats visés à l’article 22 du Pacte de la Société des Nations, la
Grande-Bretagne recut, entre autres, celui de «la Mésopotamie, y
inclus Mossoul ». (Déclaration de M. Lloyd George à la Chambre des
Communes, le 29 avril 1920 ; voir Hansard Parliamentary Debates,
1920, vol. 128, pp. 1469-1470.)

Dans le Traité de paix signé à Sèvres le 10 août 1920, les frontières
de la Turquie «avec la Mésopotamie » sont déterminées de la façon
suivante :

« 3° Avec la Mésopotamie :

«De 1a, dans une direction générale Ouest-Est jusqu’à un
point à choisir sur la limite Nord du vilayet de Mossoul (Mosul):
«une ligne à déterminer sur le terrain ; |

«de là, vers l'Est jusqu’au point où elle rencontre la frontière
entre la Turquie et la Perse :

«la limite septentrionale du vilayet de Mossoul (Mosul),
toutefois modifiée de façon à passer au Sud d’Amadia. »

Ce Traité ne fut cependant jamais ratifié.

À la suite des événements qui eurent lieu en Turquie en 1922, les
Puissances alliées entrèrent avec ce pays en nouvelles négociations,
ouvertes à Lausanne le 20 novembre 1922 et qui aboutirent à la
signature, le 24 juillet 1923, du Traité de paix entré en vigueur le
6 août 1924. Au cours de ces négociations, fut rouverte, entre autres,
la question de la frontière entre la Turquie et l'Irak (cette dénomi-
nation ayant remplacé celle de la « Mésopotamie »).

En effet, le 23 janvier 1923, lord Curzon déclara, lors d’une séance
plénière de la Commission des questions territoriales et militaires,
que « parmi les questions qui doivent faire l’objet d'articles du Traité
de paix.... se trouve la fixation. ... de la frontière entre la
Syrie et l'Irak, d’une part, et la Turquie, d’autre part ». Si la matière
était portée devant la Commission, c’est qu'un échange de vues privé
qui avait eu lieu «oralement et par écrit, n’avait pas eu de résul-
tats ».

Une discussion s’ensuivit au cours de laquelle S. Exc. Ismet
Pacha, d’abord, puis lord Curzon, exposèrent les thèses de leurs
IT AVIS CONSULTATIF N° I2

. Gouvernements respectifs. Ces thèses ne paraissant pas conciliables,
Yord Curzon finit par proposer, au nom du Gouvernement britan-
nique, le renvoi de l’affaire de la frontière entre la Turquie et l'Irak,
« pour enquête et décision, à un organe indépendant » -— la Société
des Nations —, devant la sentence duquel ce Gouvernement s’incli-
nerait. Lord Curzon termina en «invitant » formellement «la délé-
gation turque à accepter cette proposition ».

Lors de la séance suivante, Ismet Pacha déclara cependant ne
pouvoir s’y rallier, en ajoutant que « la délégation du Gouvernement
‘de la Grande Assemblée ne saurait faire dépendre d’un arbitrage
le sort d’une grande contrée telle que le vilayet de Mossoul ».

Lord Curzon répliqua immédiatement en exposant quelle eût été,
selon lui, si la Turquie avait accepté sa proposition, la procédure
suivie par le Conseil de la Société des Nations et à laquelle la
Turquie venait de refuser de se soumettre. Dans cet exposé, qui est
interprété de façon différente par les deux Gouvernements directe-
ment intéressés, lord Curzon s’est appliqué à établir, entre autres
choses, le traitement de parfaite égalité dont aurait joui la Turquie
devant le Conseil. Il ajouta qu’au cas où la Turquie persisterait dans
son refus, il-agirait, au nom de son Gouvernement, « de façon indé-
pendante », conformément à l’article r1 du Pacte de la Société des
Nations.

Ismet Pacha ayant répété qu’il ne pouvait « se rallier à la propo-
sition de remettre à l’arbitrage la solution de l’affaire de Mossoul »,
lord Curzon déclara qu'il allait «entreprendre sans délai » l’action
qu’il avait précédemment indiquée.

En effet, dès le 25 janvier 1923, il adressa au Secrétaire général
de la Société des Nations une lettre par laquelle il priait ce dernier
de bien vouloir inscrire à l’ordre du jour de la session du Conseil qui
allait se réunir à Paris «la question de la frontière contestée entre
‘les possessions turques d’Asie Mineure et le territoire de l'Irak

-placé sous mandat ».

Le Secrétaire général agit conformément à la demande ainsi for-
mulée et le Conseil s’occupa de l’affaire lors d’une séance qu'il tint
le 30 janvier 1923. À cette occasion, lord Balfour fit, au nom du
Gouvernemeñt britannique, une déclaration suivant laquelle la
proposition formulée sans succès par lord Curzon à Lausanne et
tendant à ce « que l’on demandat à la Société des Nations d'employer
ses bons offices pour.une détermination de la frontière », allait être
12 AVIS CONSULTATIF N° 12

renouvelée, et que c’est seulement en cas d’échec de cette nouvelle
proposition et «du danger qui pourrait en résulter » que le Gouver-
nement britannique désirait «invoquer l’article rx du Pacte...
pour que la Société prit des mesures propres à sauvegarder effica-
cement la paix des nations ».

.. Lord Balfour saisit cette occasion pour expliquer que, dans
«l'éventualité envisagée », l’article 17 du Pacte «serait certaine-
ment un des articles invoqués », mais qu’aux termes mêmes de
cet article, la Turquie serait accueillie «comme un Membre de la
‘Société » jouissant des mêmes droits que tous les autres Membres.

Le Conseil se contenta de prendre acte des déclarations de
lord Balfour. oi

Le jour suivant, 31 janvier, la Commission des questions terri-
toriales et militaires de la Conférence de Lausanne tint une nouvelle
séance plénière. Lord Curzon se borna alors à déclarer que «le
règlement du différend » relatif à l’Irak «avait été soumis . .
à l’examen et à la décision du Conseil de la Société des Nations ».

Quelques jours plus tard, le 4 février 1923, une réunion privée
entre les principaux délégués à la Conférence eut lieu dans le bureau
de lord Curzon. Les Puissances alliées avaient formulé à cette
époque et communiqué, le 29 janvier, à la délégation turque, un
projet de traité de paix daté du 31 janvier ; puis, le 3 février, elles
lui avaient fait parvenir un document exposant quelles concessions
ultérieures elles seraient disposées à faire. A la séance du 31 janvier,
la délégation turque avait demandé un délai de huit jours pour y
répondre. L’expiration du délai fut cependant fixée au 4 février.

Le projet de traité contenait un article 3 concernant les frontières
avec la Syrie et avec l'Irak, et aux termes duquel cette dernière
frontière serait constituée par « une ligne à déterminer en conformité
de la décision qui sera rendue à ce sujet par le Conseil de la Société
des Nations ».

Dans la réponse écrite qu’elle donna, le jour convenu, à ces pro-
positions, la délégation turque exprima l'avis qu’il conviendrait,
en vue uniquement d'empêcher que la question de Mossoul mit obs-
tacle à la conclusion de la paix, de l’exclure du programme de la
Conférence, afin qu’elle puisse, dans le délai d’une année, être
réglée d'un commun accord entre la Grande-Bretagne et la Turquie.
13 : AVIS CONSULTATIF N° 12

Lors de la séance privée du 4 février, lord Curzon déclara, au
sujet de cette réponse, qu’il n’était plus en mesure de consentir
à modifier le texte du Traité relatif à Mossoul, car l'affaire avait
déjà été soumise à la Société des Nations qui s’en trouvait saisie ;
lord Curzon était cependant disposé à suspendre pour la durée
d'un an l'effet de l’appel qu’il avait adressé à la Société, ce qui
permettrait aux deux Gouvernements d’examiner l'affaire au
moyen de conversations directes et amicales. Si, cependant, les
deux Gouvernements n’aboutissaient pas à une entente directe,
il serait fait recours à l'intervention de la Société de la manière
primitivement proposée.

Selon les notes prises par le Secrétaire britannique, mais qui
n'ont de caractère d’authenticité que pour autant qu'il s’agit
des exposés faits du côté britannique, Ismet Pacha aurait alors
déclaré «accepter les propositions de lord Curzon concernant
Mossoul»; ces propositions se trouvaient formulées dans un projet
de déclaration dont le premier alinéa est ainsi conçu :

«Le Gouvernement de Sa Majesté britannique déclare, en ce
qui concerne la disposition de l’article 3, alinéa 2, du Traité de paix,
son intention de prier le Conseil de la Société des Nations de ne pas
procéder à la détermination des frontières entre la Turquie et l’Irak
jusqu’à l’expiration d’un délai de douze mois à compter de la mise
en vigueur dudit Traité. »

. D'autre part, selon les renseignements fournis à la Cour par le
Gouvernement turc, l'acceptation par Ismet Pacha des propositions
de lord Curzon n’aurait visé que le maintien du statu quo pendant
la période réservée aux tentatives d’arrangement a l’amiable.

Quoi qu'il en soit, un accord sur l’ensemble des propositions
alliées n’ayant pu se réaliser lors de la séance privée du 4 février, la
réunion se termina sur cet échec, et la Conférence de. Lausanne
fut interrompue pendant plus de deux mois.

A la reprise, le 23 avril 1923, des travaux de la Conférence, on se
trouva en présence d’une lettre d’Ismet Pacha en date du 8 mars
1923, transmettant les modifications proposées par le Gouverne-
ment turc au projet de traité remis le 29 janvier par les délégations
des Puissances alliées à la délégation turque. Cette lettre mention-
T4. AVIS CONSULTATIF N° 12

nait, au sujet de Mossoul, la réponse écrite turque du 4 février ;
elle contenait aussi ces phrases: « En ce qui concerne la partie I
(clauses politiques) .... il n’y a aucune modification de fond.
Les questions territoriales sont réglées conformément aux propo-
sitions des Puissances alliées.» Les contre-propositions qui se
trouvaient annexées à la lettre du 8 mars contenaient, en vue de
fixer la frontière de la Turquie avec! Irak, les dispositions suivantes :

« La frontière entre la Turquie et l’Irak sera déterminée à l’amia-
ble entre la Turquie et la Grande-Bretagne dans un délai de douze
mois à partir de la mise en vigueur du présent Traité.

«A défaut d'accord, le litige sera porté devant le Conseil de la
Société des Nations. »

Le délégué britannique, sir Horace Rumbold, rappela, dès le
24 avril, en séance plénière, cette proposition ainsi que la déclara-
tion «de ce genre» que le Gouvernement britannique avait été
disposé à faire lors de l'interruption des négociations, le 4 février ;
il ajouta, toutefois, que cette déclaration était subordonnée à
l'engagement réciproque que, pendant la période de douze mois
qui était envisagée, le statu quo serait observé, et que, sous réserve
qu’une disposition de ce genre serait introduite dans l'amendement
turc et sous réserve de pouvoir discuter avec Ismet Pacha la durée
précise du délai prévu pour les négociations turco-britanniques, la
délégation britannique serait prête à accepter l'amendement turc.

Ce n’est cependant que le 26 juin suivant que sir Horace Rumbold
put constater, avec l’assentiment d’Ismet Pacha, que les déléga-
tions britannique et turque étaient tombées d’accord — au cours
de séances privées et de pourparlers particuliers — pour proposer
à l'adoption de la Conférence le texte suivant relatif à la frontière
de l'Irak :

«La frontière entre la Turquie et l'Irak sera déterminée à l’amia-
ble entre la Turquie et la Grande-Bretagne dans un délai de neuf
mois à partir de la mise en vigueur du présent Traité.

- «A défaut d'accord entre les deux Gouvernements dans le délai
prévu, le litige sera porté devant le Conseil de la Société des Nations.

: «Les Gouvernements turc et britannique s'engagent réciproque-
ment qu'en attendant la décision à prendre au sujet de la ligne-
15 AVIS CONSULTATIF N° 12

frontière, il ne sera procédé à aucun mouvement militaire ou autre
de nature à apporter un changement quelconque dans l’état actuel
des territoires dont le sort définitif dépendra de cette décision. »
Le 1x juillet suivant, on tomba d’accord pour fixer le point de
départ du délai de neuf mois prévu, non pas à la date de la mise
en vigueur du Traité, mais à l'expiration de la période d'évacuation
des territoires occupés par les Alliés ; et le 24 juillet fut signé le
Traité, reproduisant ce texte, en substance, dans son article 3.

Les négociations destinées à déterminer à l’amiable la frontière
entre la Turquie et l’Irak s’ouvrirent à Constantinople le 19 mai 1924
et se poursuivirent jusqu’au 9 juin de la même année. Elles n’abou-
tirent pas, et, en constatant leur insuccès, le délégué britannique,
sir Percy Cox, invita le délégué turc à se mettre d’accord avec lui
sur une « formule collective de référence à la Société des Nations »,
aux termes de l’article 3 du Traité de Lausanne. S. Exc. Fethy Bey,
le délégué turc, n’estima cependant pas pouvoir se rendre à cette
invitation, «les instructions de son Gouvernement ne l’autorisant
pas à discuter les termes de la formule proposée ». Sur quoi,
sir Percy Cox déclara « qu’à défaut de référence collective, le Gouver-
nement de Sa Majesté s’adresserait lui-même à la Société des
Nations», tout en espérant «que le Gouvernement turcs “associerait
à lui dans cette démarche. »

C'est dans ces conditions que le Gouvernement britannique
adressa, le 6 août 1924, au Secrétaire général de la Société des
Nations une lettre demandant l'inscription de la question suivante
à l’ordre du jour de la prochaine session du Conseil :

«Frontière de l'Irak. — Article 3 (2) du Traité signé a
Lausanne le 24 juillet 1923. »

Le Secrétaire général agit conformément à cette demande, ce
dont il informa le Gouvernement turc par une lettre en date du
9 aofit. Dans la méme lettre, il rappela a celui-ci la communication
adressée par le Gouvernement britannique a la Société des Nations
en date du 25 janvier 1923, et il joignit a la lettre copie de cette
communication, du procés-verbal de la séance du Conseil du
30 janvier 1923 et de l’article 17 du Pacte.

Dans sa réponse, datée du 25 août, le Gouvernement turc déclara |
consentir en principe à ce que la question fût inscrite à l’ordre du
jour du Conseil.

Celui-ci décida, le 30 août, l'envoi d’un télégramme «invitant le
16 AVIS CONSULTATIF N° 12

Gouvernement-turc à se faire représenter sur un pied d'égalité à ses
délibérations » et informant ce Gouvernement que l’examen de
l'affaire allait être différé jusqu’à «la venue des représentants turcs ».

Dans ces conditions, ce n’est que le 20 septembre suivant que le
Conseil put aborder l'examen de la question, le représentant turc,
Fethy Bey, siégeant à sa table.

Dès cette séance, les Parties employèrent des expressions
différentes pour caractériser le rôle que le Conseil aurait à jouer en
la matière. Tandis que, selon lord Parmoor, représentant britan-
nique, le Conseil devait «agir en arbitre », Fethy Bey ne parlait que
de soumettre la question à «l'examen impartial » du Conseil. Lors
d’une séance ultérieure, tenue le 25 septembre, les représentants des
Parties précisèrent, à la demande du Rapporteur, M. Branting,
comment ils comprenaient le recours au Conseil prévu dans l’article 3
du Traité de Lausanne. Lord Parmoor déclara que le Gouverne-
ment britannique « considérait le Traité comme plaçant le Conseil
dans une situation d’arbitre dont la sentence finale doit être accep-
tée d’avance par les deux Parties ». Fethy Bey, de son côté, constata
que le Gouvernement turc « reconnaissait au Conseil la plénitude
des attributions que lui confère l'article 15 du Pacte des Nations ».
Sur quoi, le Rapporteur déclara que les réponses semblaient «indi-
quer que les Parties étaient d’accord pour reconnaître la décision
que le Conseil pourrait prendre, l’une par la voie de l'arbitrage
et l’autre par la voie de l’article 15 du Pacte ». Comme, cependant,
il constata un désaccord sur la question de savoir quel était l'objet
du différend à régler, il proposa un ajournement de la discussion,
«afin qu'il pût examiner, en contact avec les deux Parties, la
question préalable relative à la tâche précise du Conseil ».

_ La discussion fut reprise le 30 septembre. M. Branting donna
alors lecture d’un: rapport où il rendit compte des conversations
qu’il avait eues avec lord Parmoor et Fethy Bey. Le premier lui
avait rappelé « que son Gouvernement acceptait d’avance la déci-
sion du Conseil concernant la frontière entre la Turquie et l'Irak ».
Le second, en réponse à la question de savoir « s’il pouvait, au nom
de son Gouvernement, s’engager dès maintenant à accepter la
recommandation du Conseil », avait répondu « que, sur ce point, il
n’y avait pas désaccord entre son Gouvernement et le Gouverne-
ment britannique ». Sur la base de ces déclarations, le Rapporteur
17 AVIS CONSULTATIF N° 12

crut pouvoir constater que «les doutes qui avaient pu s'élever au
sujet .... du rôle du Conseil » étaient «écartés » et suggéra, afin
d'engager la procédure, la nomination d’une commission d'enquête.

Le Conseil prit sa décision conformément à cette suggestion.
Dans la Résolution qu'il adopta à cet effet, on trouve le passage
suivant :

. « Après avoir entendu les déclarations des représentants des
Gouvernements de la Grande-Bretagne et de la Turquie, les-
quels se sont engagés à l’avance, au nom de leurs Gouverne-
ments respectifs, à accepter la décision du Conseil sur la ques-
tion qui lui est soumise » . ...

Lord Parmoor et Fethy Bey déclarèrent accepter cette Résolu-
tion.

Les membres de la Commission d'enquête furent désignés
le 31 octobre 1924, et la Commission déposa son rapport au Secré-
tariat de la Société des Nations le 16 juillet 1925. Le Conseil fut donc
appelé à se prononcer sur les conclusions du rapport lors de la
session qu'il tint au mois de septembre de l’année 1925.

Dans un rapport introductif, le Rapporteur, M. Undén, insista
d’une part sur l'égalité des Parties devant le Conseil et, d'autre
part, sur l'accord relatif au rôle de celui-ci, réalisé par la Résolution
du 30 septembre 1924. La discussion s’engagea ensuite dans les
séances des 3 et 4 septembre 1925, entre les représentants britan-
nique et turc, M. Amery et 5S. Exc. Tewfik Rouchdy Bey, au sujet du
fond même de l'affaire du tracé de la frontière entre la Turquie et
l'Irak. Quand elle fut épuisée, le Rapporteur proposa au Conseil,
lors d’une séance privée à laquelle assistaient les délégués des
Parties, «la constitution d’une sous-commission qui pourrait
examiner la question et faire un rapport au Conseil ». Il en fut ainsi
décidé, le Président rappelant aux Parties que, « solennellement,
devant le Conseil, elles avaient remis leur cause aux mains de la
Société des Nations, dont le Conseil est l’émanation, et qu’elles
attendaient de tui la justice qu’il s’efforcerait de leur donner ».

C’est par le rapport de la sous-commission ainsi désignée — dont
les procès-verbaux, s’il en a été tenu, n’ont pas été portés à la
connaissance de la Cour — que le Conseil fut saisi, le 19 septembre
1925, de la proposition de soumettre a la Cour les questions aux-
18 | AVIS CONSULTATIF N° 12

quelles le présent avis consultatif a pour objet de répondre. L’adop-
tion de la Résolution par laquelle le Conseil prit sa décision confer-
mément à cette proposition fut précédée d’un échange de vues entre
les représentants britannique et turc au cours duquel M. Amery
soutint que, dans l’article 3, paragraphe 2, du Traité de Lausanne,
«il s'agissait d’une décision arbitrale fondée sur un examen général
de l'affaire », tandis que, selon Tewfik Rouchdy Bey, «il n’était

question que d'arriver à une solution avec le consentement des:
Parties en cause, grâce aux bons offices du Conseil», et «non à
une décision prise par lui en dehors d’elles ».

IL.

Avant d'aborder l'étude des questions que lui a posées le Conseil,
la Cour tient à déclarer qu’elle entend s’en tenir rigoureuse-
ment à l'examen de ces questions, sans préjuger en aucune manière
le fond du problème dont le Conseil se trouve saisi ; par conséquent,
rien dans le présent avis ne pourra être interprété comme antici-

pant sur la solution de ce problème.

*
* *

La premiére question posée 4 la Cour vise la nature de la « déci-
sion à prendre » par le Conseil en vertu de l’article 3, paragraphe 2,
du Traité de Lausanne. Pour pouvoir y répondre, il faut analyser
l’article en question afin d’y rechercher les éléments propres à
déterminer quelle est cette nature. Il résulte de la parenthèse
explicative jointe à la question, qu'il s’agit de définir la nature des
fonctions que le Conseil aura à exercer, et cela notamment par
rapport à l'effet que sa décision est appelée à déployer à l’égard
des Parties, savoir, si elle est destinée à les lier ou si, au contraire,
tel n’est pas le cas.

La tâche en présence de laquelle la Cour se trouve est celle de
l'interprétation du texte d’un traité, — celui de l’article 3, para-
graphe 2, du Traité de Lausanne, qui est ainsi conçu :

« De la mer Méditerranée à la frontière de Perse, la fron-
tière de la Turquie est fixée comme il suit :
19 . AVIS CONSULTATIF N° 12
1° Avec la Syrie:

La frontière définie dans l’article 8 de l’Accord franco-turc
du 20 octobre 1927.

2° Avec l'Irak:

La frontière entre la Turquie et l'Irak sera déterminée à
l'amiable entre la Turquie et la Grande-Bretagne dans un
délai de neuf mois.

A défaut d'accord entre les deux Gouvernements dans le
délai prévu, le litige sera porté devant le Conseil de la Société
des Nations.

Les Gouvernements turc et britannique s'engagent réci-
proquement à ce que,en attendant la décision à prendre au sujet
de la frontière, il ne sera procédé à aucun mouvement mili-
taire ou autre, de nature à apporter un changement quel-
conque dans l’état actuel des territoires dont le sort définitif
dépendra de cette décision. »

C’est donc dans ce texte même que la Cour doit en premier lieu
rechercher quelle a été la volonté des Parties contractantes, quitte
à examiner plus tard si — et le cas échéant, dans quelle mesure —
des éléments autres que le texte du Traité devraient entrer en
‘ligne de compte dans ce but.

La Cour est d’avis qu’en signant l’article 3, paragraphe 2, du
Traité de Lausanne, les Parties ont voulu, au moyen du recours
au Conseil, assurer une solution définitive et obligatoire du litige
qui pourrait venir à les séparer, c’est-à-dire la détermination
définitive de la frontière. Cette interprétation s’impose à la Cour
pour les considérations suivantes :

L'article 3, qui fait partie de la section du Traité consacrée aux
«Clauses territoriales», a pour but de fixer la frontière de la Tur-
quie, de la mer Méditerranée à la Perse. Il distingue entre deux
sections différentes de cette frontière: 1° celle qui sépare la
Turquie de la Syrie, frontière déjà définie par l'Accord franco-
turc du 20 octobre 1921, dont le tracé est maintenu; 2° celle qui
séparera la Turquie et l'Irak, frontière à déterminer à l’amiable
entre la Turquie.et la Grande-Bretagne dans un délai de neuf
mois, faute de quoi le litige sera porté devant le Conseil de la

Société des Nations. Quoique l’une des sections de la frontière
20 | AVIS CONSULTATIF N° 12

reste encore à déterminer, tandis que l’autre est déjà définie, il
est évident que cet article a pour but d'établir une frontière inin-
terrompue définitive. Non seulement les termes employés (fixer,
déterminer) ne s'expliquent que par une intention d’établir une
situation définitive ;: mais il résulte encore de la nature même
d'une frontière et de toute convention destinée à établir les fron-
tières entre deux pays, qu'une frontière doit être une délimita-
tion précise dans toute son étendue, |

Il arrive assez fréquemment qu'au moment où est signé un
traité établissant de nouvelles frontières, certaines fractions de ces
frontières ne soient pas encore déterminées et que le traité prévoie
certaines mesures afin de les déterminer. C’est ainsi que l’article 2
du Traité de Lausanne, qui a pour but de fixer la frontière de la
Turquie entre la mer Noire et la mer Egée, et qui pour la plus
grande partie du parcours fournit des indications topographiques,
s'en remet, pour déterminer une fraction de la frontière helléno-
turque, à la décision de la Commission de délimitation instituée par
l’article 5. Mais il est naturel que tout article destiné à fixer une
frontiére soit, si possible, interprété de telle sorte que, par son
application intégrale, une frontière précise, complète et défini-
tive soit obtenue. |

Ces conclusions, qui se dégagent déjà de l'examen du premier
alinéa du paragraphe 2 de l’article 3, viennent à être confirmées
par l'analyse des alinéas 2 et 3. L’alinéa 2 prévoit qu’au cas où
l’accord des États intéressés n’interviéndrait pas dans le délai
fixé, le litige serait porté devant le Conseil. Bien que ces termes,
pris en eux-mêmes, n’indiquent pas expressément quelle est la
nature de l’action à entreprendre par le Conseil, il ne paraît pas
douteux que, pour trancher un différend, il ne s’offre que deux
alternatives : l’accord des Parties, réalisé soit directement soit par :
l'intermédiaire d’un tiers, ou bien l'intervention décisive d’un tiers.
Or, ce que l’article 3 prévoit, c’est précisément l'application suc-
cessive de ces deux moyens, et, pour les raisons déjà développées
et tirées de la nature même des frontières, il est nécessaire de
conclure que les Parties, en signant l’article dont il s’agit, ont envi-
sagé l’intervention d’un tiers — le Conseil — permettant d’arriver
à une solution définitive. |
21 AVIS CONSULTATIF N° 12

Quand même un doute pourrait exister au sujet de la portée
des deux premiers alinéas du paragraphe 2 de l’article, il serait
. dissipé par les termes du troisième alinéa. Par cette clause, les
Gouvernements britannique et turc se sont engagés à ce que, en.
attendant la décision à prendre au sujet de la frontière, il ne sera
procédé à aucun mouvement militaire ou autre, de nature à appor-
ter-un changement quelconque dans l’état actuel des territoires :
dont le sort définitif dépend de cette décision. I] s’agit donc ici d’un
règlement temporaire en attendant un règlement définitif. Ce der-
nier sera réalisé par la «décision à prendre », ou, comme le dit le
Protocole du 24 juillet 1923 relatif à l'évacuation des territoires
turcs occupés par les forces britanniques, françaises et italiennes,
par « la détermination de la frontière ». Cette décision, d’autre part,
peut être soit l’accord des Parties, soit, si cet accord ne se réalise pas,
la solution fournie par le Conseil. Or, une décision dont dépendra
le sort définitif des territoires en question ne peut être qu’une
décision qui détermine la frontière entre la Turquie et l'Irak d’une
facon définitive et qui lie les deux Etats. Cette interprétation
du troisième alinéa, imposée par les termes qui s’y trouvent
employés, est tout à fait conforme aux conclusions tirées des ali-
néas précédents ainsi que de l’ensemble de l’article 3. .

Il convient enfin d'examiner si d’autres articles du Traité de
Lausanne sont de nature à éclairer-la portée de l’article 3. Dans
cet ordre d'idées, il faut tenir compte avant tout de l’article 16
qui a été invoqué tant par la Turquie que par la Grande-Bretagne
à l’appui de leurs thèses respectives. Cet article, aux termes duquel
la Turquie «déclare renoncer à tous droits et titres de quelque
nature que ce soit, sur ou concernant les territoires situés au delà
des frontières prévues par le présent Traité», apporte, de l'avis de
la Cour, plutôt un argument en faveur du caractère définitif de la
«décision à prendre». La frontière de l’Irak, bien que restant à
déterminer en conformité avec l’article 3, n’en est pas moins une :
frontière prévue par le Traité, l'expression «prévue» pouvant,.
sans aucun doute, comprendre aussi bien des frontières déjà défi-
nies que des frontières qui sont encore à déterminer par application
des procédés prescrits par le Traité. Le fait que, dans un traité,
des territoires sont indiqués comme étant cédés, ou que renoncia-.
tion est faite aux droits et titres sur ces territoires, bien que les
frontières n’en soient pas encore déterminées, n’a rien d’excep-
tionnel ; par exemple, tous les traités de cession prévoyant des
22 AVIS CONSULTATIF N° 32

plébiscites fournissent des exemples du même genre. A cet ordre
d'idées se rattachent les traités qui s’en remettent, pour la fixation
de certaines frontières, à une commission internationale ou à la
décision d’un tiers. La renonciation aux droits et titres reste en
pareil cas en suspens jusqu’au moment où la détermination est

intervenue, mais elle aura lieu, faute d'autre solution, en vertu
_ de la décision obligatoire.

Les autres articles qui, dans le Traité de Lausanne, attribuent
des compétences au Conseil de la Société des Nations ne peuvent
guère, bien qu’ils aient été invoqués par les deux Gouvernements
intéressés, avoir d'importance pour l'interprétation de l’article 3,
au point de vue dont il s’agit maintenant, car ils se rapportent à
des situations très différentes de celle qui est envisagée dans ledit
article. :

Comme la Cour est d'avis que l’article 3 est en lui-même suffi-
samment clair pour permettre de déterminer la nature de la « déci-
sion à prendre » par le Conseil aux termes de cet article, la question
ne se pose pas de savoir si, en se fondant sur des considérations
tirées des travaux préparatoires du Traité de Lausanne, on arri-
verait aux mêmes conclusions que celles qui viennent d’être for-
mulées. Cependant, ik peut être utile d'examiner, également à la
lumière des négociations de Lausanne, l’article 3 et l’interpréta-
tion que la Cour vient d’en donner, car le Gouvernement ture a
invoqué à l'appui de sa thèse contraire certains faits appartenant
aux négociations en question.

Dans la discussion qui a eu lieu au Conseil le 19 septembre 1925,
Tewfik Rouchdy Bey a attiré Fattention sur une partie du discours
prononcé par lord Curzon dans la séance du 23 janvier 1923 et au
cours duquel it avait dit:

«Je ne sais pas ce qu’il (le Conseil) fera ; mais je sais que la
délégation turque sera traitée exactement sur le même pied que
la délégation anglaise et que, lorsque les deux causes auront été
exposées, il sera procédé à l'examen le plus impartial possible.
D'autre part, l’article 5 du Pacte dispose que la décision du Conseil,
dans lequel le Gouvernement turc sera représenté, doit être prise
à l'unanimité ; ainsi, aucune décision ne pourra être prise sans son
consentement. »

Ce passage, même si l’on considère que les travaux préparatoires
peuvent entrer en ligne de compte, ne saurait cependant, de l'avis
23 AVIS CONSULTATIF N° 12

de la Cour, servir à l'interprétation de l’article 3. Il convient tout
‘ d’abord de faire observer que ce passage fait partie d’un discours
formulant une proposition qui fut rejetée par la délégation turque ;
or, si le passage avait à l’époque été compris dans le sens que veut
lui prêter maintenant Tewfik Rouchdy Bey, ce refus s’explique
difficilement. Et d’ailleurs, au moment où fut formulée la première
proposition de lord-Curzon, tendant à faire régler, faute d'accord,
la question litigieuse par la Société des Nations, l’article 3 n’exis-
tait en effet pas encore, pas même sous forme de projet. La Turquie
n'avait à cette époque contracté aucune obligation visant le recours
à la Société des Nations, et elle n’avait pas non plus accepté d’invi-
tation aux termes de l’article 17 du Pacte. Par l'adoption de l’arti-
cle 3, dans la seconde phase de la Conférence de Lausanne et cinq
mois après le discours de lord Curzon, la situation juridique s’est
essentiellement modifiée, et il n’est donc pas possible d'interpréter
cet article au moyen de déclarations qui se rapportent à l’état
antérieur des choses: d'autant moins que ni dans les projets pour
la rédaction de l’article 3, présentés de part et d’autre, ni dans la
correspondance ou dans les procès-verbaux se rapportant à l’époque
et qui ont été portés à la connaissance de la Cour, la question —
toutefois si importante — du consentement des Parties à la solu-
tion que préconiserait le Conseil n'avait été mentionnée. Mais en
supposant que les travaux préparatoires puissent conduire à inter-
préter l’article 3 comme ayant été adopté sous la réserve que le
Conseil ne pourrait arriver à aucune solution sans le consentement
des Parties, l’action du Conseil en la matière se réduirait, en fait,
à une simple médiation. Or, cette solution, qui écarterait la possi-
_ bilité d’une décision définitive pouvant, si nécessaire, se substituer à
l'accord des Parties, serait incompatible avec les termes de l’article 3
dont l'interprétation, telle qu’elle s'impose tant au point de vue
grammatical et logique qu’au point de vue du rôle assigné à cet
article par le Traité de paix, a été donnée plus haut.

Il ne sera pas non plus possible de tirer argument contre l’inter-
prétation adoptée par la Cour-du fait que le premier projet pour la
rédaction de l’article 3, paragraphe 2, émanant des Alliés, mention-
nait expressément que la ligne de frontière serait «à déterminer
en conformité avec la décision qui sera rendue à ce sujet par le
Conseil de la Société des Nations », tandis que la contre-proposition
24 . AVIS CONSULTATIF N° I2

turque, dans son deuxième alinéa, employait une formule, moins
précise, suivant laquelle «le litige sera porté devant le Conseil de la
Société des Nations », formule qui correspond au second alinéa
du paragraphe 2 de l’article définitivement adopté, dont la rédac-
tion a nécessairement subi un remaniement à la suite de l'insertion
de la clause visant un règlement amiable. Il convient de faire remar-
quer que la contre-proposition turque n’excluait point une décision
définitive du Conseil et que, dans sa lettre du 8 mars 1923, Ismet
Pacha a caractérisé les contre-propositions turques concernant les
questions territoriales comme conformes aux propositions des
Puissances alliées. Il y a lieu, en outre, d'observer que l'alinéa 3
de la rédaction définitive du paragraphe 2 de l’article 3 où il est
question d’une «décision à prendre », «décision dont dépendra le sort
définitif » de certains territoires, n'apparaît ni dans l’un, ni dans
l’autre des deux projets mentionnés. Cette disposition, dont la
portée a été examinée en dnalysant ci-dessus l’article 3, ne rend
guère plausible une interprétation privant la « décision à prendre »
par le Conseil de son caractère définitif. Elle écarte pour les mêmes
raisons la possibilité de déduire de la divergence des deux projets
des arguments contre l'effet obligatoire de cette décision.

Les faits postérieurs 4 la conclusion du Traité de Lausanne ne
peuvent occuper la Cour que pour autant qu'ils sont de nature a
jeter de la lumière sur la volonté des Parties telle qu’elle existait au
moment de cette conclusion. La question posée par le Conseil semble
viser uniquement l'interprétation de l’article 3 de ce Traité; des
engagements ultérieurement acceptés, une fois le Traité conclu, ou
des actes ayant éventuellement pu exercer une influence sur l’exis-
tence ou la nature des engagements pris en vertu du Traité, semble-

_raient donc sortir du cadre tracé par la question soumise à la Cour,
Du reste, en plaçant les questions posées à la Cour sur le terrain de
l’article 3, le Conseil paraît partir lui-même du point de vue que
l’article 3 est en ce moment encore intégralement applicable.

De l'avis de la Cour, cette manière de voir est bien fondée, et
pour elle l'attitude prise par les Gouvernements britannique et turc
après la signature du Traité de Lausanne n'entre en ligne de compte
que comme un indice de leur manière de voir concernant les disposi-
tions dont il s’agit. Sous ce rapport, les échanges de vues qui ont
eu lieu entre les: Parties dans les séances tenues par le Conseil
entre le 20 et le 30 septembre 1924 (inclus) ont une importance
25 AVIS CONSULTATIF N° I2

particulière. Or, les constatations faites par le rapporteur,
M. Branting, et confirmées par le vote unanime de tous les
membres du Conseil, y compris les représentants britannique et
turc, démontrent qu’il n’y avait pas de désaccord entre les
représentants des Parties en ce qui concerne leur devoir d'accepter
comme définitive et obligatoire la décision ou recommandation
qu’adopterait le Conseil en vue de la détermination de la frontière.

En effet, l’on ne peut présumer que les représentants des Parties
aient pu déclarer accepter ces solutions comme définitives, si, dans
leur pensée, il s'était agi d’un nouvel engagement dépassant le
cadre des obligations contractées en vertu de l’article 3 du Traité.
Le fait qu'ils ont accepté d’avance la décision du Conseil sur la
question qui lui est actuellement soumise peut donc être considéré
comme une confirmation de l'interprétation qui, de l’avis de la Cour,
résulte des termes mêmes de l’article.

Dans son télégramme à la Cour en date du 8 octobre dernier, le
Gouvernement turc, en vue d’en tirer argument en faveur de l’exac-
titude de son point de vue, a appelé l’attention à ce que le Conseil
lui-même a cru devoir demander à la Cour un avis consultatif sur
la nature des pouvoirs qu’il tient de l’article 3 du Traité de Lausanne.
Cet argument semble reposer sur l’idée suivante : si le texte d’une
disposition conventionnelle n’est pas clair, il y a lieu, en choisissant
entre plusieurs interprétations possibles, de retenir celle qui com-
porte le minimum d'obligations pour les Parties. Cette idée peut
‘être admise comme juste. Mais, dans le cas présent, l'argument porte
à faux, car, de l’avis de la Cour, le texte de l’article 3 est clair.
D'ailleurs, l'attitude du Conseil en l’occurrence s'explique suffisam-
ment par le désir naturel de ne pas écarter le point de vue de l’une
des Parties en ce qui concerne le rôle du Conseil, sans avoir obtenu,
au préalable, sur cette question juridique l’avis de la Cour.

Le méme télégramme porte que «le représentant britannique
ayant déclaré par devant le Conseil que les engagements antérieurs
pris sur ce point par son Gouvernement avaient perdu toute validité,
Vintention ainsi manifestée officiellement a résolu la question, sur
laquelle aucun doute ne pourrait d’ailleurs subsister ». La Cour ne
peut cependant pas admettre que la déclaration faite par M. Amery
à la réunion du Conseil du 19 septembre 1925 — déclaration sans
doute visée dans le passage cité — ait eu la portée que veut lui
26 AVIS CONSULTATIF N° I2

attribuer le Gouvernement turc. Cette déclaration n’affecte en effet
pas les droits et obligations découlant de l’article 3 du Traité de
Lausanne ; elle ne se réfère qu'aux engagéments que lord Parmoor
et M. Amery lui-même avaient pris au cours des délibérations anté-
rieures du Conseil, et n’envisage que le cas où la Turquie — une fois
rendu l'avis de la Cour — persisterait à ne reconnaître aucun
engagement d'accepter d'avance la décision du Conseil : c’est seule-
ment pour cette éventualité que M. Amery a réservé à la Grande-
Bretagne la même liberté d’action que réclamait le Gouvernement
turc.

*
* *

La Cour, en examinant la portée de l’article 3, paragraphe 2,
du Traité de Lausanne, est ainsi arrivée à la conclusion que cette
disposition vise une détermination définitive de la frontière ; elle
examinera maintenant de plus près, par référence a la parenthèse
explicative. ajoutée à la première des questions posées, quelle est
la nature de cette décision. |

Si l’on prend le mot « arbitrage » dans un. sens large, caractérisé
tout simplement par la force obligatoire de la déclaration de volonté
faite par un tiers auquel les intéressés se sont remis, on peut bien
dire que la décision dont il s’agit est une « sentence arbitrale ».

Cette qualification, par contre, ne serait guère justifiée si l’on
se référait à une notion courante et plus restreinte de l’arbitrage,
celle qui a «pour objet le règlement des litiges entre les États par
des juges de leur choix et sur la base du respect du droit » (Convention
de La Haye pour le règlement pacifique des conflits internationaux
du 18 octobre 1907, article 37). Il apparaît, en effet, que, d’après
les arguments présentés au Conseil de part et d’autre, le règlement
du litige dont il s’agit dépendrait de considérations qui, du moins
pour la plupart, ne sont pas d’ordre juridique ; et on ne saurait non
plus, à proprement parler, considérer le Conseil, agissant en tant
qu’organe de la Société des Nations, ainsi qu'il sera dit ci-dessous,
comme un tribunal d’arbitres. -

C’est pourquoi la Cour ne croit devoir attacher aucune importance
ni à certaines conséquences que la doctrine a voulu tirer de la notion
de l’arbitrage, ni à certaines règles de procédure adoptées par les
27 AVIS CONSULTATIF N° 12

tribunaux arbitraux eux-mêmes, bien que les unes et les autres
aient été invoquées -par le Gouvernement britannique. Elle s’effor-
cera plntét de chercher la réponse aux questions qui lui ont été
posées dans des considérations qui semblent + Particulitrement
appropriées à l’espéce.

Le Pacte de la Société des Nations, tout en ne portant aucune
atteinte à la faculté, pour les Parties, de soumettre à l’arbitrage
n'importe quel litige pouvant s'élever entre elles, se réfère, dans son
article 13, à la notion plus restreinte de l’arbitrage ; et le Conseil,
dont la tâche est en premier lieu celle d’aplanir ou de résoudre les
conflits politiques, n’y est jamais considéré comme exerçant des
fonctions d’arbitre au sens de cet article.

Toutefois, la Cour est d’avis que cette constatation ne s’oppose
pas à ce que le Conseil soit, de par la commune volonté des Parties,
appelé à résoudre. définitivement et obligatoirement un différend
quelconque.

S'il est vrai que les.attributions du Conseil, en ce qui concerne
le règlement des litiges, sont visées à l’article 15 du Pacte et que,
aux termes de cet article, le Conseil ne fait que des recommanda-
tions, qui, même si elles sont faites à l’unanimité, ne tranchent pas
obligatoirement le différend, il n’y a là que le minimum des obliga-
tions que cet article impose aux États et des pouvoirs correspon-
dants du Conseil. Rien n’exclut que les Parties acceptent des obliga-
tions et confèrent au Conseil des pouvoirs plus étendus que ceux
qui résulteraient de la lettre de l’article 15 et en particulier que,
par. un engagement contracté d'avance, elles remplacent le pouvoir
qu’a le Conseil de faire une simple recommandation par le pouvoir
de prendre une décision qui, en vertu de leur consentement préala-
ble, tranche obligatoirement le litige.

Il ne manque pas, d’ailleurs, de précédents dans lesquels les
Parties se sont engagées d'avance à accepter une recommandation
du Conseil, ce qui équivaut, en fait, à lui confier un pouvoir de
décision.

C’est ainsi que, dans l’affaire de la Haute-Silésie, rappelée d’ail-
leurs par le représentant britannique à la séance du Conseil du
19 septembre 1925, les Puissances représentées au Conseil suprême
invitèrent le Conseil de la Société des Nations à leur « faire connaître
la solution qu’il recommande sur le tracé de la ligne » à établir
(décision du 12 août 1921 ; Journal officiel de la Société des Nations,
deuxième année, n° 9, p. 982) et s’engagèrent «solennellement »
28 AVIS CONSULTATIF N° 12

à «accepter la solution qui sérait recommandée par le Conseil de
la Société » (Note de M. Briand du 24 août 1921; J. c., nes 10-12,
page 1221) ; ce dernier, à son tour, adopta (le 12 octobre ; idem) « une
recommandation » qu’il transmit au Président du Conseil suprême.

De même, dans le Protocole de Veriise du 13 octobre 1921, relatif
à la délimitation de la frontière entre la Hongrie et l'Autriche, cette
dernière Puissance s’engagea à accepter «la décision qui sera recom-
mardée par le Conseil de la Société des Nations » (Recueil des Trai-
tés de la Société des Nations, vol. IX, p. 204).

L'article 3, paragraphe 2, du Traité de Lausanne ayant en vue,
ainsi qu'il a été démontré ci-dessus, un règlement définitif de la
frontière, il s'ensuit que la décision que le Conseil doit prendre
conformément audit article ne saurait être considérée comme une
simple recommandation, au sens de l’article 15 du Pacte. Une telle
recommandation, en effet, ne trancherait pas le différend ; en outre,
il en pourrait résulter une inégalité au détriment de l'État qui ne
serait pas en possession du territoire que la frontière recommandée
lui attribuerait, car, au cas où la recommandation du Conseil lui
serait favorable, cet Etat n’aurait pas un véritable droit d’exiger
la remise de ce territoire, :

Mais, du fait que la «décision à prendre» par le Conseil, confor-
mément à l’article 3 du Traité de Lausanne, ne saurait être qualifiée
comme une recommandation au sens de l’article #5 du Pacte, il ne
s'ensuit pas que l’applicabilité de cet article à l'espèce soit exclue.
Les pouvoirs divers et plus étendus que les Parties ont dans le cas
actuel conférés au Conseil ne font en effet que compléter les fonc-
tions qui lui reviennent normalement en vertu de Particle 15 du
Pacte. En convenant de porter le litige devant le Conseil.de la Société
des Nations, les Parties n’ont sans doute pas perdu de vue l’action
médiatrice et conciliatrice qui est une partie essentielle des attribu-
tions du Conseil. Si cette action échoue, le Conseil use de son pouvoir
de décision. Et, en fait, c’est bien sur ce terraiti que semble s’être
déroulée jusqu’à présent l’activité du Conseil tendant à régler le
différend dont il s’agit.

III.

La deuxième question soumise à la Cour est celle de savoir si la
décision du Conseil de la Société des Nations, saisi en vertu de
29 AVIS CONSULTATIF N° 12

l’article 3, paragraphe 2, du Traité de Lausanne, doit être prise à
l'unanimité ou peut être prise à la majorité, et si les représentants
des Parties intéressées peuvent prendre part au vote.

*%
* *

Pour répondre a cette question, il y a lieu d’observer tout d’abord
que l’article 3, paragraphe 2, du Traité de Lausanne se réfère au
Conseil de la Société des Nations, c'est-à-dire au Conseil tel qu’il
est organisé et tel qu’il fonctionne conformément au Pacte. Le litige
n’a pas été renvoyé à une ou plusieurs personnes comme telles,
mais au Conseil.

Or, le Conseil, aux termes de l’article 4 du Pacte et de la Réso-
lution que le Conseil prit à la date du 21 septembre 1922 et qui fut
approuvée par l’Assemblée le 25 du même mois, se compose des
représentants nommés par quatré grandes Puissances, qui y ont
droit à un siège permanent, et par six autres Membres désignés par
l’Assemblée. I] peut aussi comprendre les représentants des États
invités à y siéger à raison de l'intérêt qui s'attache pour eux à une
question portée à son ordre du jour ; c’est à ce titre que, dans la
présente affaire, le Conseil lui-même a invité un représentant de la
Turquie à y siéger.

Tl s’agit donc de représentants des Membres, c’est-à-dire de per-
sonnes mandatées par leurs Gouvernements respectifs, dont elles
reçoivent les instructions et dont elles engagent la responsabilité.

Dans un corps ainsi composé et ayant pour tâche de connaître
de toute question «rentrant dans la sphère d’activité de la Société
ou affectant la paix du monde », la règle de l’unanimité s'impose
comme naturelle, voire nécessaire. C’est seulement si les délibéra-
tions du Conseil sont appuyées par le consentement unanime des
Puissances qui le composent qu’elles peuvent avoir l'autorité dont
elles ont besoin : le prestige même de la Société pourrait être mis en
danger si l’on admettait que, en dehors d’une stipulation expresse
à cet effet, des décisions sur des questions importantes pouvaient
être prises à la majorité. D’autre part, il serait difficilement conce-
vable que des résolutions sur des questions affectant la paix du monde
puissent être prises contre la volonté de ceux, parmi les Membres
du Conseil, qui, tout en y étant en minorité, devraient, à raison de
leur situation politique, en supporter pour la plus grande partie
le poids et les conséquences.
30 AVIS CONSULTATIF N° 12

Et c’est bien la règle de l’unanimité, d’ailleurs conforme à la
tradition constante de toutes les réunions ou conférences diplomati-
ques, que l’article 5, alinéa premier, du Pacte a formellement
consacrée dans les termes suivants :

« Sauf disposition expressément contraire du présent Pacte
ou des clauses du présent Traité, les décisions de l’Assemblée
ou du Conseil sont prises à l’unanimité des Membres de la
Société représentés à la réunion. » ‘

A ce principe il n’est porté d’autres exceptions que celles qui ont
trouvé place dans le Pacte lui-même et dans les traités de paix, dont
il constitue la première partie. Parmi ces traités, celui de Lausanne
n’est pas compris. En ce qui concerne les exceptions contenues dans
le Pacte, il est évident que le cas dont il s’agit ne rentre pas dans
celle prévue au second alinéa de l’article 5 (questions de procédure).
Faute d’une disposition expressément contraire dans l’article 3,
paragraphe 2, du Traité de Lausanne, c’est donc la règle de l’unani-
" mité qui s’applique à la question dont le Conseil est saisi.

Le représentant du Gouvernement britannique a fait valoir que
la disposition de l’article 5 du Pacte ne vise que l'exercice des pou-
voirs accordés par le Pacte lui-même. La Cour ne saurait se rallier
à ce point de vue. L'article 5 contient une règle générale qui ne
comporte que des exceptions expressément prévues, et qui, comme
il a été dit ci-dessus, peut être regardée comme la règle naturelle
d’un corps tel que le Conseil de la Société des Nations. Le fait qu'il
s’agit en l'espèce d’un pouvoir qui dépasse les attributions ordinaires
du Conseil, ne saurait évidemment être invoqué comme un argu-
ment pour diminuer les garanties dont le Pacte a cru nécessaire
d’entourer les décisions du Conseil.

Nul ne conteste d’ailleurs que le Conseil puisse accepter de
prendre des décisions à la majorité des voix si ce pouvoir est expres-
sément prévu pour des cas déterminés, dans des textes convention-
nels. C’est ce qui résulte notamment des articles 44 et 107 du Traité
de Lausanne, articles invoqués de part et d’autre à l'appui des
thèses respectives. La Cour voit par conséquent dans ces articles
plutôt la confirmation du point de vue auquel elle vient de se placer.

A l’appui de la thèse d’après laquelle la décision pourrait être
31 AVIS CONSULTATIF N° 12

prise à la majorité, on a aussi invoqué le principe généralement admis
pour les tribunaux arbitraux selon lequel ceux-ci décident, dans la
règle, à la majorité; principe qui serait imposé surtout par la
considération que l'exigence de l’unanimité est de nature à rendre
souvent impossible toute décision. La Cour a déjà exposé pourquoi
elle ne saurait avoir recours à des considérations et à des règles
puisées dans la théorie et dans la pratique de l'arbitrage au sens
restreint du mot. En particulier, il y a lieu d'observer que si cer-
taines considérations qu’a fait valoir le représentant du Gouverne-
ment britannique peuvent être regardées comme justifiées lorsqu'il .
s’agit d’arbitres nommés ad hoc et ne constituant pas un corps per-
manent, elles ne sauraient par contre s'appliquer lorsque les Parties
se sont adressées à un corps déjà constitué, ayant ses propres règles
d'organisation et de procédure. Si une volonté contraire n’est pas
exprimée, les intéressés sont alors censés avoir accepté ces règles.
x * x

L’unanimité des voix est donc nécessaire pour la décision que le
Conseil de la Société des Nations prendra, en vertu de l’article 3,
paragraphe 2, du Traité de Lausanne, à l'effet de déterminer la
frontière entre la Turquie et l'Irak. I] s’agit maintenant de savoir
si les représentants des Parties intéressées peuvent prendre part au
vote.

A ce propos, il y a lieu d'observer que la règle très générale de
l’article 5 du Pacte ne vise pas spécialement le cas où le Conseil
se trouve saisi d’un véritable litige. Ce cas est par contre pris en
considération dans l’article 15, alinéas 6 et 7, qui, tout en soumet-
tant à la règle de l'unanimité l’effet obligatoire limité de la recom-
- mandation, excluent expressément du calcul de cette unanimité
le vote des représentants des Parties. La même idée se trouve
appliquée dans les hypothèses prévues à l’alinéa 4 de l’article 16 du
Pacte, ainsi que dans le premier des trois paragraphes qui, d’après
une Résolution de la deuxième Assemblée, devront être insérés entre
le premier et le second alinéa dudit article.

Il en résulte que, d’après le Pacte lui-même, dans certains cas
et spécialement lorsqu'il s’agit du règlement d’un différend, la règle
de l'unanimité s'applique avec cette limitation, que les votes donnés
32 ’ AVIS CONSULTATIF N° 12

par les représentants des Parties intéressées n’ont pas lV effet
d’exclure l’unanimité requise.

La Cour est d’avis que c’est la règle de l'unanimité ainsi comprise
qu’il faut appliquer au litige dont le Conseil est saisi.

Il n’est guère douteux. qu’on ne saurait en aucun cas descendre
au-dessous de l'unanimité ainsi comprise ; car, si elle est nécessaire
pour qu’une recommandation ait les effets limités prévus à l’alinéa 6
de l’article 15 du Pacte, elle doit l’être a fortiori lorsqu'il s’agit
de prendre une décision obligatoire.

La question qui se pose est donc exclusivement celle de savoir
si une telle unanimité suffit ou s’il faut que même les représentants
des Parties acceptent la décision. Le principe adopté par le Pacte
dans les alinéas 6 et 7 de l’article 15, semble répondre aux exigences
d’un cas comme celui qui est soumis au Conseil aussi bien qu’à
l'hypothèse prévue dans cet article. Il s’agit toujours de la règle
bien connue d’après laquelle nul ne peut être juge dans sa propre
cause.

A un point de vue pratique, exiger que les représentants des
Parties acceptent la décision du Conseil équivaudrait à leur donner
un droit de veto pouvant empêcher toute décision, ce qui ne serait
guère conforme à la volonté manifestée dans l’article 3, paragraphe 2,
du Traité de Lausanne. .

Enfin, il n’est peut-être pas inutile d'observer que, le Conseil
étant composé de représentants des États ou Membres, la condition
juridique des représentants des Parties au Conseil n’est pas com-
parable à celle des arbitres nationaux dans les tribunaux d’arbitrage.

Le vote des représentants des Parties ne sera donc pas compté
dans le calcul de l’unanimité. Mais ils prendront part au vote, car
ils font partie du Conseil et comme les autres représentants ils ont
le droit et le devoir de participer aux délibérations de ce cofps.
Le texte des alinéas 6 et 7 de l’article 15 du Pacte, ainsi que celui
de la nouvelle disposition à insérer dans l’article 16, démontrent
clairement que, dans les cas y prévus, les représentants des Parties
peuvent prendre part au vote et que c’est seulement en ce qui con-
cerne le calcul de l’unanimité requise que leurs voix ne comptent
pas. Rien ne justifierait d’étendre davantage la dérogation aux
règles essentielles de l’unanimité et des droits égaux des Membres.

Ke
33 AVIS CONSULTATIF N° 12

PAR CES MOTIFS,
La Cour est d'avis :

1° que la « décision à prendre » par le Conseil de la Société des
Nations en vertu de l’article 3, paragraphe 2, du Traité de Lausanne,
sera obligatoire pour les Parties et constituera une détermination
définitive de la frontière entre la Turquie et l'Irak ;

2° que la « décision à prendre» devra être prise à l'unanimité des
voix, les représentants des Parties prenant part au vote, mais leurs
voix ne comptant pas dans le calcul de l’unanimité.

Le présent avis ayant été rédigé en français et en anglais, c’est
le texte français qui fera foi.

FAIT au Palais de la Paix, à La Haye, le vingt et un novembre
mil neuf cent vingt-cinq, en deux exemplaires, dont l’un restera
déposé aux archives de la Cour et dont l’autre sera transmis au
Conseil de la Société des Nations.

Le Président :
(Signé) Max HUBER

- Le Greffier :
(Signé) À. HAMMARSKJOLD.
